    Case 19-34054-sgj11 Doc 1168 Filed 10/14/20                     Entered 10/14/20 11:11:53           Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.




Signed October 14, 2020
______________________________________________________________________

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                )
         In re:                                                 )     Chapter 11
                                                                )
         HIGHLAND CAPITAL MANAGEMENT,                           )     Case No. 19-34054-sgj11
         L.P., 1                                                )
                  Debtor.                                       )
                                                                )      Rel. to ECF Nos. 590, 825
                                                                )

                  ORDER GRANTING EXTENSION OF TIME TO FILE AN ADVERSARY
                           PROCEEDING AGAINST CLO HOLDO, LTD.

              Upon the consideration of the agreement of the Official Committee of Unsecured

     Creditors (the “Committee”) and CLO Holdco, Ltd. (“CLO Holdco”) presented to the Court at

     the October 8, 2020 hearing, it is hereby ORDERED that:

                      1.       The deadline for the Committee to file an adversary proceeding against

     CLO Holdco, originally set by this Court’s Order Denying Motion for Remittance Of Funds Held

     In Registry of Court [Docket No. 825] is extended by 60 days. The Committee’s new deadline to




     1
          The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
          address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
Case 19-34054-sgj11 Doc 1168 Filed 10/14/20           Entered 10/14/20 11:11:53         Page 2 of 2




file an adversary proceeding against CLO Holdco or otherwise move the Court for a further

extension is December 10, 2020. If either (i) the Committee does not file such an adversary

proceeding and in connection therewith, an application for injunctive relief to continue to hold the

proceeds in the Registry of the Court, or (ii) the Court does not grant a further extension, the

proceeds shall be released from the Registry of the Court to CLO Holdco.

               2.      This Court shall retain exclusive jurisdiction with respect to all matters

arising from or related to the implementation, interpretation, and enforcement of this Order.

                                     # # # End of Order # # #
